 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                             No. 2:17-cv-0545 DB P
12                       Petitioner,
13           v.                                         ORDER
14    COLUSA COUNTY SUPERIOR COURT,
15                       Respondent.
16

17          Petitioner is a county inmate proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. Respondent has filed a motion to dismiss (ECF

19   No. 23), but petitioner has not filed an opposition.

20          It appears the motion to dismiss was sent to the address on file for petitioner at the time

21   the motion was filed. However, it appears petitioner’s address changed before he received a copy

22   of the motion to dismiss. (ECF No. 28.) Petitioner’s most recent notice of change of address

23   indicates that he is presently incarcerated in the Colusa County Jail. (ECF No. 34.)

24          Because it appears petitioner did not receive a copy of the motion to dismiss, counsel for

25   respondent will be directed to reserve the motion to dismiss on petitioner at his current address.

26   Petitioner will be given thirty days from the date of service to file an opposition to the motion to

27   dismiss. Failure to file an opposition to the motion to dismiss will be deemed a statement of non-

28   opposition and may result in this action being dismissed without prejudice.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Within fourteen days of the date of this order respondent shall reserve the motion to

 3               dismiss on petition at his current address.

 4           2. Petitioner shall file an opposition or statement of non-opposition within thirty days of

 5               the date of service of the motion to dismiss.

 6   Dated: December 4, 2018

 7

 8

 9

10

11   DLB:12
     DLB1/prisoner-habeas/Azev0545.oppo
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
